Citation Nr: 1520803	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran has active service from August 2, 2000 to August 21, 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A complete transcript of the hearing is of record.  

Post-hearing, the undersigned VLJ remanded the claim to the RO in October 2013 to schedule the Veteran an examination to determine the "nature and etiology of [the Veteran's] current left foot disability" and to provide an opinion about the "left foot disability, which is shown by the record to have preexisted [the Veteran's active service, as to whether it was clearly and unmistakably not aggravated beyond the normal progression of the disability, by the Veteran's period of active service."  

The RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268.  The Veteran attended a VA examination in December 2013.  The examination report, including the requested opinion, was completed in January 2014.  The claim has since returned to the Board and is ready for adjudication. 


FINDING OF FACT

The pre-existing left foot disability clearly and unmistakably was not aggravated by service. 



CONCLUSION OF LAW

The presumption of soundness for a left foot disability has been rebutted by clear and unmistakable evidence; the criteria for service connection have not been met. 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2014); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Presumptions of Soundness and Aggravation 

The Veteran is currently seeking service connection for a left foot disorder.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is presumed to be in sound condition when she entered into military service, except for defects, injuries, or condition noted on the entrance examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Here, the Veteran was entitled to the presumption of soundness.  At the October 1999 enlistment examination, her feet were normal.  She had normal arches, and the feet were asymptomatic for any issues.  

The soundness presumption may be rebutted if VA proves that the disability in question both clearly and unmistakably existed prior to service and that the disability clearly and unmistakably was not aggravated by the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

Although the enlistment examination was done in October 1999, the Veteran did not enter onto active duty until August 2, 2000.  The presumption that she did not have a preexisting left foot condition is rebutted by an Entrance Physical Standards Board report - dated less than two weeks after she entered active duty, August 14, 2000 - and signed by two physicians.  The report noted that the Veteran had not yet started basic training, but was complaining of foot pain, and had had foot problems prior to entry into service.  There was no history of trauma during service.  The examination of the Veteran's feet revealed mild flat foot bilaterally and a bunion on the left big toe.  It was recommended that she be separated without delay, and she was, serving 20 days of active duty. The underlying treatment records leading to the Standards Board report showed conclusions of "EPTS" [existed prior to service] by a DPM - Doctor of Podiatric Medicine.  Therefore, the evidence of record clearly and unmistakably shows that that the Veteran's foot condition existed prior to service.

Therefore, the issue that remains before the Board is whether the evidence establishes that the Veteran's pre-existing left foot disability was clearly and unmistakably not aggravated by her military service.

A preexisting injury or disease will be considered to have been aggravated by active service where there is a permanent increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Therefore, the VA may rebut the second prong of the presumption of soundness by demonstrating, with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  An increase in disability is a "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  

The Veteran's service treatment records have been carefully reviewed.  As noted above, left foot pain began less than two weeks into active service, but before the initiation of basic training.  She was discharged from service prior to its commencement.  

Post-service, the first mention of a left foot issue occurred two years after separation in August 2003.  In a note from treating physician Dr. H. T., M.D., the doctor reported that the Veteran had foot surgery scheduled for September 2003 to remove a left foot bunion.  Evidence of a left foot bunion was noted on the August 2000 Entrance Physical Standards Board examination report.   However, from the time the Veteran left service to when she underwent surgery, there were no treatment records documenting any worsening of the left foot disability.  If the Veteran was in as much pain as she contends, it would be expected that the Veteran would have sought out medical treatment before three years passed.  

Since the left foot bunionectomy in September 2003, the Veteran's foot conditions, pes planus and left bunion, are considered stabilized. The December 2013 examiner noted both the pes planus and left foot bunion status post left bunionectomy are stable. There were no changes in range of motion in the feet from flares, pain, or repetitive motion.  The Veteran does not require an assistive device to walk.   The Veteran only uses over-the-counter Motrin to manage her pain and has not undergone any additional medical treatment since the bunionectomy. 

In addition to the objective medical record, the record contains a medical opinion from the December 2013 examiner, who opined that it is "less likely than not" that the preexisting left foot condition, the pes planus and the left foot bunion, was aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale provided was that both the pes planus and left bunion were present as early as August 12, 2000.  Anatomically, it is not plausible that the Veteran would develop a permanent problem in less than two weeks regardless of the shoes worn. 
The examiner also noted that according to the record, that the Veteran had not started physical training yet and had foot problems prior to coming to service.   She had eight different sick call visits during service for a variety of reasons within two weeks of her entire military service; none of these visits was for left foot pain until the August 12, 2000 evaluation followed by the Entrance Physical Standards Board examination two days later. 

The Board considered the Veteran's lay statements regarding increased pain in her left foot since her separation from active service.  Although the Veteran is competent to report observable symptoms, including what comes to her through the senses, such as pain in his left foot, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of her pain and whether it is due to some event from active service or some prior event.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the left foot disorder was not noted at entry to service and the presumption of soundness attaches.  However, the evidence shows the left foot disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  Accordingly, the presumption of soundness has been rebutted.  The claim for service connection for a left foot disability is denied.


II. VA's Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, VA sent the Veteran the required notice in September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of her service treatment records, VA treatment records, and made reasonable efforts to obtain records of the Veteran's private treatment records . 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159. The Veteran's representative indicated that there were documents that needed to be translated from German to English.  The Board evaluated the record and finds that all translations have been associated with the electronic claims file.  

The Veteran was provided a VA examination in December 2013 pursuant to the 2013 remand.  The Board finds this examination report to be adequate as the examiner had a full and accurate knowledge of the Veteran's left foot conditions and contentions, and grounded the findings and opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the examiner did not have the benefit of translated medical documentation.  The translated documents only pertain to the September 2003 bunionectomy that the Veteran discussed in her medical history to the examiner.  There was no prejudice to the Veteran by not having this document translated at the time of examination. 

Additionally, the Veteran was afforded a hearing before the undersigned VLJ in May 2013. When holding a hearing, the Board has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  
38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Here, the VLJ explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

 Accordingly, appellate review was able to proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

Service connection for a left foot disability is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


